992 F.2d 1219
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Giles AUBREY, JR., Plaintiff-Appellant,v.Charles D. MARSHALL, Warden, et al., Defendants-Appellees.
No. 92-16867.
United States Court of Appeals, Ninth Circuit.
Submitted April 27, 1993.Decided May 4, 1993.

Before BROWNING, KOZINSKI and RYMER, Circuit Judges.

ORDER

1
The district court dismissed Aubrey's civil rights action for failure to comply with the court's September 24, 1992 order directing him to file a response to the defendants' Special Report/Summary Judgment Motion by October 6, 1992.


2
However, it appears that Aubrey filed such a verified document on September 29, 1992, entitled "Memorandum of Points and Authorities in Support of Motion for Judgment for Plaintiff in Civil Rights Action."


3
Accordingly, we vacate the district court's order of dismissal and remand for further proceedings.


4
VACATED and REMANDED.